Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 1 of 12               PageID #: 121



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

   JERMAINE FILES,                 )
                                   )
           Plaintiff,              )
                                   )
   v.                              ) CIVIL ACTION 19-0742-WS-B
                                   )
   DEERFIELD MEDIA (MOBILE), INC., )
   et al.,                         )
                                   )
           Defendants.             )

                                             ORDER
          This matter is before the Court on the defendants’ motion to dismiss. (Doc.
   22). The parties have filed briefs in support of their respective positions, (Docs.
   22-1, 26, 27, 28), and the motion is ripe for resolution. After careful
   consideration, the Court concludes the motion is due to be denied.


                                    BACKGROUND
          According to the complaint, (Doc. 1), the defendants own and operate a
   local television station (“WPMI”). In early October 2017, the defendants
   broadcast a story that included the name of, and a photograph of, the plaintiff and
   another individual, accompanied by the statement, “they rape and pillage.” The
   story also appeared on WPMI’s website, where visitors posted hurtful and
   offensive comments about the plaintiff. The plaintiff is not in fact a rapist or a
   pillager. When the plaintiff became aware of the story, he and others on his behalf
   contacted the defendants and asked them to retract the story and publish a
   correction. The defendants did not do so, and the story continued to appear on
   WPMI’s website throughout October 2017.
          The complaint asserts three causes of action under Alabama law: (1)
   defamation per se; (2) negligence; and (3) wantonness. The defendants seek
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 2 of 12                   PageID #: 122



   dismissal of all claims pursuant to Rule 12(b)(6), with prejudice and without leave
   to amend. (Doc. 22-1 at 7, 21).


                                       DISCUSSION
          The defendants challenge the plausibility of certain allegations of the
   complaint. (Doc. 22-1 at 12, 17, 19, 20). To survive dismissal under Rule
   12(b)(6), a complaint must first satisfy the pleading requirements of Rule 8(a)(2).
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A pleading that states
   a claim for relief must contain … a short and plain statement of the claim showing
   that the pleader is entitled to relief ….” Fed. R. Civ. P. 8(a)(2). Pleading elements
   is necessary, but it is not enough to satisfy Rule 8(a)(2). The rule “requires more
   than labels and conclusions, and a formulaic recitation of the elements of a cause
   of action will not” satisfy that rule. Twombly, 550 U.S. at 555. There must in
   addition be a pleading of facts. Though they need not be detailed, “[f]actual
   allegations must be enough to raise a right to relief above the speculative level ....”
   Id. That is, the complaint must allege “enough facts to state a claim for relief that
   is plausible on its face.” Id. at 570. “A claim has facial plausibility when the
   plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard … asks for more than
   a sheer possibility that the defendant has acted unlawfully,” and “[w]here a
   complaint pleads facts that are merely consistent with a defendant’s liability, it
   stops short of the line between possibility and plausibility of entitlement to relief.”
   Id. (internal quotes omitted). A complaint lacking “sufficient factual matter,
   accepted as true, to state a claim to relief that is plausible on its face” will not
   “survive a motion to dismiss.” Id. But so long as the plausibility standard is met,
   the complaint “may proceed even if it strikes a savvy judge that actual proof of
   those facts is improbable, and that a recovery is very remote and unlikely.”
   Twombly, 550 U.S. at 556 (internal quotes omitted).


                                               2
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 3 of 12               PageID #: 123



          A. Sources of Tortious Statements.
          As noted, the complaint identifies three sources of defamatory or otherwise
   tortious statements: a television broadcast, a website posting, and comments left
   by third parties on the website. The defendants first argue that no such third-party
   comments were made on the website and that the allegedly defamatory statement
   was not made during a broadcast. (Doc. 22-1 at 13-14).
          Neither videos of the broadcast nor screen shots of the website are attached
   to the complaint. The defendants assume these media can nevertheless be
   considered on motion to dismiss “because they are referenced in the Complaint.”
   (Doc. 22-1 at 13). In the Eleventh Circuit, “a document attached to a motion to
   dismiss may be considered by the court without converting the motion into one for
   summary judgment only if the attached document is: (1) central to the plaintiff’s
   claim; and (2) undisputed.” Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)
   (emphasis added). “‘Undisputed’ in this context means that the authenticity of the
   document is not challenged.” Id. By its terms, Horsley extends only to
   “documents,” and the defendants have failed to demonstrate that the same
   principle extends equally to social media.
          Assuming that it does so, the defendants still are not entitled to dismissal
   on this ground. Neither of the submitted television videos mention the plaintiff or
   display his likeness, but the defendants have not shown that no earlier version of
   the story was broadcast or that any such broadcast likewise omitted the plaintiff.
   The website screen shots are similarly inconclusive as to third-party comments;
   the earliest of them dates from October 27, some 17 days after the initial posting.
   The defendants have not established that the October 27 posting is unchanged
   from October 10; on the contrary, they concede that the submitted October 27
   posting is only “a” pre-correction version. (Doc. 22-1 at 9 n.5). Nor have they
   explained how the absence of comments on a specific post could negate such
   comments elsewhere on “the website, mynbc15.com,” as alleged in the complaint.
   (Doc. 1 at 3).


                                            3
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 4 of 12               PageID #: 124



          In a two-sentence argument, the defendants propose that any cause of
   action based on third-party comments on the WPMI website is barred by the
   Communications Decency Act (“CDA”). (Doc. 22-1 at 13-14). The argument is
   not implausible, but merely citing a single sentence of generalized dicta from the
   Eleventh Circuit shifts no burden to the Court to investigate the statute and case
   law thereunder in an effort to determine its scope and whether this particular case
   satisfies all its definitional and other requirements.
          In their reply brief, the defendants change tack, now arguing that the Court
   may take judicial notice that the WPMI website did not allow comments and that
   the broadcasts did not mention the plaintiff or display his likeness. (Doc. 27 at 1).
   “District courts, including this one, ordinarily do not consider arguments raised for
   the first time on reply.” Clarke v. Tannin, Inc., 301 F. Supp. 3d 1150, 1173 (S.D.
   Ala. 2018). The defendants offer, and the Court discerns, no reason to depart from
   the general rule. In any event, and for reasons stated above, the defendants have
   failed to show that the asserted facts “can be accurately and readily determined
   from [the] sources” they have presented. Fed. R. Evid. 201(b)(2).1


          B. Fair Report Privilege.
          Alabama law bestows a conditional privilege upon “[t]he publication of a
   fair and impartial report of … any investigation made by any legislative
   committee, or other public body or officer.” Ala. Code § 13A-11-161. The
   defendants argue that the privilege applies because the plaintiff’s name and
   photograph, and the “rape and pillage” language, came from a tweet created by the
   Mobile County Sheriff’s Office (“MCSO”) that the defendants “embedded” in the


          1
            The defendants also insist that the plaintiff’s failure to respond to their
   arguments means they win by default. (Doc. 27 at 2). The Court has rejected this
   proposition, Gailes v. Marengo County Sheriff’s Department, 916 F. Supp. 2d 1238,
   1241-44 (S.D. Ala. 2013), and the defendants (who do not acknowledge Gailes) offer no
   reason the Court should reconsider that ruling.



                                              4
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 5 of 12                      PageID #: 125



   website post. According to the defendants, MCSO was officially investigating a
   home invasion and rape, and an embedded tweet from MCSO is necessarily a “fair
   and impartial report” of that investigation. (Doc. 22-1 at 14-17).
          The MCSO tweet is not mentioned in the complaint, and the defendants do
   not suggest that the Court may consider it pursuant to the Horsley rule. Instead,
   they argue that the Court may take judicial notice of the tweet and may do so even
   though the tweet was deleted by MCSO. (Doc. 22-1 at 9 & n.4). The defendants
   cite two cases (both arising outside the Eleventh Circuit) taking judicial notice of
   tweets under Federal Rule of Evidence 201(b)(2), but their only authority for the
   proposition that deleted tweets (if archived) can be judicially noticed does not
   support the proposition.2 In any event, the defendants have not asserted or
   demonstrated that the tweet has been archived.3 The taking of judicial notice is a
   “highly limited process,” and the Court has “wide discretion” whether to take
   judicial notice. Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1273 (11th Cir.
   2014) (internal quotes omitted). Given the defendants’ failure to show that
   evidence of a deleted, non-archived tweet comes “from sources whose accuracy
   cannot reasonably be questioned,” Fed. R. Evid. 201(b)(2), the Court declines to
   take judicial notice of the purported tweet.
          Even were the Court to take judicial notice of the tweet, the defendants’
   motion would fail. Assuming without deciding that the fair report privilege arose,
   the privilege is only “conditional.” Wilson v. Birmingham Post Co., 482 So. 2d
   1209, 1212, 1213 (Ala. 1986). The privilege is lost if publication was with “actual
   malice.” Ala. Code § 13A-11-161. “Actual malice” within the statute can be
   shown by, inter alia, “the violence of the defendant’s language, the mode and

          2
            The defendants’ case involved a Daubert challenge to a witness allegedly
   lacking credentials as a website archiving expert; it does not discuss judicial notice.
          3
            The defendants offer what they say is a screen shot of the original, October 10
   tweet, (Doc. 22-1 at 9), but they do not explain where it came from or how the Court can
   take judicial notice based only on their say so.



                                                 5
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 6 of 12                  PageID #: 126



   extent of the publication, and the like.” Wilson, 482 So. 2d at 1213.4 The
   defendants assert that the complaint fails plausibly to allege actual malice, (Doc.
   22-1 at 12, 17-19), but the Court is unprepared to draw that conclusion based on
   the defendants’ argument.
          The defendants do not deny that calling someone a rapist and a pillager (as
   the complaint alleges) is sufficiently violent language from which to infer actual
   malice; instead, they state only that this is MCSO’s language, not theirs. (Doc. 22-
   1 at 17-18; Doc. 27 at 5). And so it may have been, initially. But the defendants
   offer no legal authority or analysis to demonstrate that a defendant may with
   impunity parrot the violent language of a source without even potentially making
   it “the defendant’s language” for purposes of actual malice within the statute.
   Absent such support, the defendants have failed to show as a matter of law that the
   complaint fails plausibly to allege actual malice.
          As to the mode and extent of publication, the defendants state only that it
   was “finite.” (Doc. 22-1 at 18). Again, no analysis or authority is provided to
   demonstrate the legally relevant parameters of this indicium of actual malice,
   without which the defendants cannot show that the complaint falls short. Nor have
   the defendants addressed the presence or absence of any other indicia falling under
   the rubric of “and the like.”
          The fair report privilege is also lost if the defendant fails to honor a request
   for certain corrective action. Ala. Code § 13A-11-161. Without parsing the
   language of this provision, the defendants argue they satisfied it, by editing the
   post to remove the reference to the plaintiff and to state that the story had been
   updated to remove an embedded tweet incorrectly naming one of the suspects.
   (Doc. 22-1 at 9; Doc. 27 at 5).



          4
             It may also be shown by “the recklessness of the publication and prior
   information regarding its falsity.” Wiggins v. Mallard, 905 So. 2d 776, 788 (Ala. 2004)
   (internal quotes omitted).

                                              6
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 7 of 12                    PageID #: 127



          Assuming without deciding that the Court may properly consider the
   amended post on motion to dismiss, the defendants’ argument nevertheless fails.
   The complaint alleges the challenged statement remained on the WPMI website
   “throughout October 2017.” (Doc. 1 at 3-4). The defendants acknowledge that
   the plaintiff alleges the passage of 17 days between his first request for retraction
   and correction and their responsive action, but they say this delay presents no
   obstacle to dismissal because “the statute includes no deadline for correction.”
   (Doc. 27 at 5). Once again, the defendants offer no legal authority to support the
   rather startling proposition that a defendant may, without violating Section 13A-
   11-161, refuse retraction and correction indefinitely – despite request and despite
   knowledge of the falsity5 – so long as it ultimately honors the request. The
   defendants offer the Court no principled basis for so construing the statute, and the
   Court will not on this scant argument do so.6


          C. Constitutional Malice.
          In certain situations, the Constitution requires a defamation plaintiff to
   prove publication of the defamatory statement “‘with knowledge that it was false
   or with reckless disregard of whether it was false or not.’” Gertz v. Robert Welch,
   Inc., 418 U.S. 323, 327-38 (1974) (quoting New York Times v. Sullivan, 376 U.S.
   254, 279 (1964)). The Supreme Court terms this “actual malice,” id., but the

          5
            Independent of the plaintiff’s protestations, the defendants knew the plaintiff had
   been misidentified no later than its 5:00 p.m. broadcast on October 10, when it identified
   the three suspects, none of which was the plaintiff. They may have known as early as
   12:17 that afternoon, when, according to the defendants, MCSO corrected its tweet to
   substitute the actual suspect for the plaintiff. (Doc. 22-1 at 10).
          6
             In a notice of supplemental authority filed after this opinion was finalized, the
   defendants argue that Birmingham Broadcasting (WVTM-TV) LLC v. Hill, 2020 WL
   964285 (Ala. 2020), supports their position. (Doc. 28 at 2). Hill, however, neither
   addresses the defendant’s “no deadline” argument nor offers any tangential support for it.
   On the contrary, the defendant in Hill published a correction at its first opportunity (its
   first segment of the weekly program at issue to run after warrants against the plaintiff
   were recalled). Id. at *2-3.

                                                7
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 8 of 12                     PageID #: 128



   defendants – presumably to distinguish it from the common-law “actual malice”
   required by Section 13A-11-161 – term it “constitutional malice.” The defendants
   argue that constitutional malice is always required when the plaintiff is a private
   individual and the subject of the statement is of public concern, requirements they
   say are met here. Because the complaint does not allege they made the challenged
   statement with knowledge it was false or with reckless disregard of its truth or
   falsity, the defendants conclude the defamation claim must be dismissed. (Doc.
   22-1 at 19-20).
          The defendants, relying on the materials addressed in Part A, note that the
   subject of the challenged statement was the identity of two suspects, still at large,
   in a home invasion and rape. This, they say, is surely a matter of public concern
   for purposes of the constitutional rule. The Court assumes for present purposes
   that this is correct, and the Court agrees the complaint fails to allege constitutional
   malice as defined above.7 The defendants, however, have not demonstrated that
   the failure to allege constitutional malice is fatal to the plaintiff’s claim as opposed
   to merely limiting the range of damages he may recover.
                  We hold that, so long as they do not impose liability without
          fault, the States may define for themselves the appropriate standard
          of liability for a publisher or broadcaster of defamatory falsehood
          injurious to a private individual. … [W]e endorse this approach in
          recognition of the strong and legitimate state interest in compensating
          private individuals for injury to reputation. But this countervailing
          state interest extends no further than compensation for actual injury.
          For the reasons stated below, we hold that the States may not permit
          recovery of presumed or punitive damages, at least when liability is
          not based on a showing of knowledge of falsity or reckless disregard
          for the truth.
   Gertz, 418 U.S. at 347-48. Gertz involved a private figure and a matter of public
   concern. Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 775 (1986); Dun

          7
             The complaint alleges the defendants recklessly failed to remove the false
   statement and recklessly disregarded the plaintiff’s rights, (Doc. 1 at 5), but it does not
   allege the defendants acted with reckless disregard of the truth or falsity of the statement
   or that they knew the statement to be false.

                                                 8
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 9 of 12                   PageID #: 129



   & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 751, 756 (1985)
   (plurality opinion). It appears from Gertz that the Constitution permits a private
   individual allegedly defamed by a statement on a matter of public concern to
   recover actual damages without any showing of constitutional malice;
   constitutional malice is required in such cases only to the extent the plaintiff seeks
   to recover presumed damages and/or punitive damages.
          The Gertz Court left it to the states to establish the degree of fault (above
   zero) required to support an award of actual damages to a private individual
   defamed by a statement on a matter of public concern. Theoretically, then,
   Alabama could establish constitutional malice as necessary to support even an
   award of actual damages in such a case. The defendants, however, have failed to
   establish that Alabama has done so.
          The only case the defendants cite is Cottrell v. National Collegiate Athletic
   Association, 975 So. 2d 306 (Ala. 2007). The Alabama Supreme Court there
   stated that, “[i]f the matter is of public concern, then the defamed private
   individual must prove by clear and convincing evidence that the statements were
   made with actual malice ….” Id. at 344; see also id. at 345 (“Because [the
   challenged statement] involved a matter of public concern, [the plaintiff] must
   present clear and convincing evidence of actual malice to satisfy his burden of
   proof for his defamation claim based on that statement to be submitted to the
   jury.”). The quoted excerpts, standing alone, might seem to support the
   defendants’ position, but they are not the only pronouncements before the Court.
          The Cottrell Court, in setting forth the law applicable to the case, cited
   several cases (including Gertz) for the proposition that a public official or public
   figure must prove constitutional malice. In contrast, the Court stated in the next
   sentence that, “[i]f it is determined that the plaintiff is a private figure, then the
   plaintiff has the burden of establishing by a preponderance of the evidence that the
   defendant negligently published the defamatory statement.” 975 So. 2d at 333.
   This articulation of the rule, which appears to contradict the excerpts on which the


                                               9
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 10 of 12                  PageID #: 130



    defendants rely, was attributed to Mead Corp. v. Hicks, 448 So. 2d 308 (Ala.
    1984).
             The Mead Court (unlike Cottrell) analyzed the effect of Gertz and
    concluded that “[i]t is, then, left up to the individual states to adopt a standard of
    conduct with regard to allegedly defamatory statements by private figures which
    incorporates the ‘fault’ concept contained in Gertz.” 448 So. 2d at 312. The Mead
    Court then selected negligence as that standard. Id. (“Thus, defendants who made
    false defamatory statements about private figures may be held liable if their
    conduct created an unreasonable risk of harm to the plaintiff.”); accord Nelson v.
    Lapeyrouse Grain Corp., 534 So. 2d 1085, 1091 n.2 (Ala. 1988) (“Adhering to
    Gertz …, this Court [in Mead] adopted a negligence standard ….”).
             The Cottrell opinion is over 50 pages long and is not easy reading, but
    several other portions of it appear also to be in tension with the excerpts on which
    the defendants rely. For example, the trial court treated the plaintiff as a public
    figure throughout the trial but, after the close of the evidence, he determined the
    plaintiff was a private figure. The defendant sought a new trial on the grounds he
    had constructed his presentation around the absence of actual (constitutional)
    malice (since that is required of a public figure) rather than the absence of
    negligence (the standard for private individuals with respect to actual damages),
    such that the subsequent alteration of the plaintiff’s status prejudiced the defense.
    975 So. 2d at 330-31. The Alabama Supreme Court agreed that the defendant was
    prejudiced by the trial court’s reversal of position and was entitled to a new trial,
    id. at 352, a ruling that would seem unlikely if constitutional malice were required
    in the context of private individuals seeking actual damages.
             As another example, the defendant argued he should receive not just a new
    trial but judgment as a matter of law in his favor, on the grounds the plaintiff did
    not prove constitutional malice. The Cottrell Court responded that, because the
    plaintiff was a private person, he “did not have to present evidence of actual
    malice to establish a prima face [sic] case of defamation” and that, to the extent


                                               10
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 11 of 12                    PageID #: 131



    the defendant argued the evidence would not support punitive damages, the
    plaintiff “presented sufficient evidence to create a jury question as to whether [the
    defendant] made the statements with actual malice.” 975 So. 2d at 352. The
    Cottrell Court here applied exactly the standard established by Mead.
           The two sentences on which the defendants rely thus appear to be at odds,
    not only with other Alabama Supreme Court cases, but with other portions of
    Cottrell itself. Nor did the Cottrell Court cite any authority in support of the
    statements the defendants seize upon.8 Nor did it purport to overrule Mead and
    Nelson. Because Cottrell elsewhere recognized that a private individual need
    prove constitutional malice only to recover punitive damages, 575 So. 2d at 352,
    the defendants’ favored excerpts are perhaps best read as implicitly carrying the
    same limitation. Even if the defendants’ excerpts are to be read as they propose,
    they could constitute a misreading of constitutional law (which Cottrell cannot
    alter) at least as easily as a pronouncement of Alabama law.
           The Court need not reach any definitive conclusion regarding the state of
    Alabama law as permitted by Gertz. It is sufficient for present purposes to
    conclude that the defendants’ mere quotation to Cottrell – which is all they offer –
    is inadequate to establish as a matter of law that Alabama requires a private
    plaintiff to prove constitutional malice in order to recover actual damages.
           The range of recoverable actual damages may be established by the state,
    but “the more customary types … include impairment of reputation and standing
    in the community, personal humiliation, and mental anguish and suffering.”
    Gertz, 418 U.S. at 350. The complaint expressly seeks exactly these elements of

           8
              The Court quoted Ex parte Rudder, 507 So. 2d 411 (Ala. 1987), for the
    proposition that, when the plaintiff is a private individual, the Court must determine
    whether the challenged statement involved a matter of public concern. 975 So. 2d at 344.
    This is a correct reading of Rudder, 507 So. 2d at 416, but it does not suggest that a
    private individual must prove constitutional malice in order to recover actual damages.
    The Cottrell Court’s only other citation was to Nelson, and that only for the definition of
    constitutional malice. 975 So. 2d at 344.



                                                11
Case 1:19-cv-00742-WS-B Document 29 Filed 03/10/20 Page 12 of 12                      PageID #: 132



    damage. (Doc. 1 at 5). Because the complaint seeks actual damages, and because
    the defendants have not shown that constitutional malice is a prerequisite to their
    recovery, the defamation claim is not legally deficient and may not be dismissed.9


           D. Communications Decency Act.
           In a single sentence of argument, the defendants posit that the plaintiff’s
    claims are barred by the CDA. (Doc. 22-1 at 14).10 The defendants’ position is
    insufficiently developed to allow assessment and thus fails to support dismissal.


           E. Negligence/Wantonness.
           The defendants’ motion as to these claims expressly depends on the success
    of their motion as to the defamation claim. (Doc. 22-1 at 7, 18-19, 20-21).
    Because the motion fails as to the latter claim, it likewise fails with respect to the
    former.


                                         CONCLUSION
           For the reasons set forth above, the defendants’ motion to dismiss is
    denied.


           DONE and ORDERED this 10th day of March, 2020.

                                                  s/ WILLIAM H. STEELE
                                                  UNITED STATES DISTRICT JUDGE


           9
              The complaint also seeks punitive damages and may seek presumed damages as
    well. (Doc. 1 at 5-6). The defendants, however, do not seek limitation of the types of
    damages the plaintiff may recover; instead, their only request for relief is for dismissal of
    the entire defamation claim, and to that they are not entitled.
           10
               As the defendants repeatedly state that they raise “two” arguments for dismissal
    (those addressed in Parts B and C above), (Doc. 22-1 at 7; Doc. 27 at 1, 5), it is not clear
    that they seriously propose dismissal under the CDA.



                                                 12
